Buchanan, Ch. J.,
delivered the opinion of the court.
The pleadings in this case are so exceedingly irregular, and the record is in so confused a state, that it has been found difficult to make any thing out of it. This much however, we have been able to discover, that it is an action of debt, upon what is stated in the declaration to be a decree in chancery, for a sum of money, against Mackall S. Cox, the appellant, in favor of John Darnall, the testator of the appellee. And that which is set out in the declaration, as the decree which the suit was brought to enforce, appears to have been an order for an account in some proceeding, it does not appear what, instituted by Mackall S. Cox, against Notly Maddox, and John Darnall, in. pursuance of which an account was stated by the auditor, showing there was a debt due from Cox, the complainant, to the defendant, John Darnall. What further proceedings there were in the cause, or how, or whether it ever was finally disposed of, is not stated in the declaration. Upon that declaration, the court determined that the appellee, the plaintiff below, was competent to recover.
It is only upon the case made in the pleadings, that a plaintiff can ever recover; it is always necessary therefore, *67that the declaration should set out a good and sufficient cause of action, to be judged of by the court.
There is no such cause of action set out in this declaration. If in any case a decree in chancery, could be enforced by an action at law, within the territorial jurisdiction of the court of chancery, this is not such a case. The declaration professes to be founded on a decree in chancery, for the payment of money, and sets out certain mutilated proceedings in chancery, which show no such decree, nor whether there ever was a final decree in the case. It does not therefore set out a good and sufficient cause of action, but is bad upon the face of it, for want of a sufficient cause of action being stated. But it has been decided by this court, that an action at law will not lie to enforce a decree in chancery, within the territorial jurisdiction of the Chancery Court. And if the declaration did well, and sufficiently set out, a regular and final decree of the Court of Chancery of this State, for the payment of money, the action could not be sustained.
JUDGMENT REVERSED.